Order entered June 6, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00020-CV

                            SEAN PAGE, Appellant

                                        V.

                    GUADALUPE DE LA CRUZ, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-05249-2020

                                       ORDER

      The court reporter has informed the Court that no hearings were recorded in

this case. Accordingly, we ORDER the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

      Appellant shall file his brief on the merits on or before June 27, 2022.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE